GARRETT, J.,
concurring in result:
T 1 Generally, I concur. However, I do not agree that 12 0.8.1991 § 575.1 applies to this case. Without extensive discussion, I hold that a peremptory challenge to a juror is a completely different matter than a "strike". Section 575.1 applies, in civil cases, only when the trial judge decides to select a jury in the manner specifically authorized by that special statute.
12 A strike is not within the procedure normally followed in jury selection in both civil and criminal trials. Peremptory challenges are regularly exercised.
13 While I agree that the trial court did not abuse its discretion, I certainly would not rely on 12 O.S.1991 § 575.1 or on Matter of T.R.W., 1985 OK 99, 722 P.2d 1197. T.R.W. does not advise its readers of the method used by the trial court to select a jury. Thus, I must assume that the " § 575.1 method" was involved.